Citation Nr: 1106737	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-13 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the award of an apportionment of $135.00 per month of the 
Veteran's VA compensation benefits on behalf of his spouse, LR, 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1973. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 decision of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO), wherein 
it awarded LR, the Veteran's wife, an apportionment of $135.00 
per month from the Veteran's monthly VA compensation.  


FINDINGS OF FACT

1.  The Veteran's VA compensation payments include an amount for 
the support of a dependent spouse.

2.  The Veteran has not been reasonably discharging his 
responsibility for support of his spouse, with whom he does not 
reside, by making adequate payments for her support.

CONCLUSION OF LAW

The apportionment of $135.00 per month of the Veteran's VA 
compensation benefits on behalf of his spouse was proper. 38 
U.S.C.A. §§ 5107, 5307 (West 2002); 38 C.F.R. §§ 3.102, 3.450 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 
38 of the United States Code.  The rules governing VA notice and 
assistance upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159 (2010) do not apply to claims for benefits provided under 
chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. 
App. 453, 456 (2006).  However, VA regulations include special 
procedural requirements for simultaneously contested claims, such 
as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102 (2010).

In this case, the applicable contested claims procedures were 
followed.  In an April 2006 letter, the RO informed the Veteran 
that his wife had contacted VA seeking an apportionment of his 
compensation benefits.  It asked the Veteran to provide specific 
information regarding his income, assets, and evidence that he 
had been contributing to his wife's support.  That same month, 
the RO requested that LR provide information regarding her 
income, expenses, and whether the Veteran contributed financially 
to her support.  LR provided the requested information in May 
2006.  The Veteran did not respond to the April 2006 letter.  In 
July 2006, the RO informed both LR and the Veteran of the 
determination at issue.  The Veteran appealed the determination.  

The Board notes that in his notice of disagreement, the Veteran 
alleged he never received the April 2006 letter.  The RO, in 
responding to this assertion, stated the April 2006 letter was 
sent to the Veteran's last known address and had not been 
returned to VA as undeliverable, and thus the Veteran was 
presumed to have received the letter.  The Board agrees with this 
finding for the same reason.  See Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  Additionally, the July 2006 letter informing 
the Veteran that an apportionment had been awarded was sent to 
the same address used in the April 2006 letter, and clearly the 
Veteran received the July 2006 letter.  Nevertheless, while the 
Veteran is competent to assert that he did not receive notice 
regarding the apportionment, in order to rebut the presumption of 
regularity, he must submit "clear evidence to the effect that 
[VA's] regular mailing practices [were] not regular or that they 
were not followed."  Id.  The Veteran has made no attempt at 
such a showing here, relying instead on his statement that he 
never received notification of the apportionment.  A statement 
that a document from VA was not received is insufficient to rebut 
the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 
(1996). 

In the notice of disagreement, the Veteran alleged he had 
provided financial assistance to LR and that he would submit 
evidence substantiating this allegation.  No additional evidence 
was submitted by the Veteran to show he had assisted LR 
financially, and the Veteran had ample time to submit such 
evidence.  

The Board concludes that all known and available records relevant 
to the issue on appeal have been obtained and associated with the 
claims file.  The Board therefore concludes that the Veteran is 
not prejudiced by a decision on the claim at this time.

Analysis

The record shows that the Veteran has been receiving additional 
benefits for his spouse, LR, since 2003, when they got married.  
In a April 2006 statement, LR stated the Veteran had left her 
(they were no longer living together) and was not contributing to 
her support and that she was seeking to obtain the part of the 
Veteran's monthly complained that provided additional income for 
the spouse.  

The Veteran is currently receiving a disability evaluation of 100 
percent for individual unemployability due to his service-
connected disabilities, with additional compensation based on 
having a spouse.

When a veteran is not residing with his or her spouse, all or any 
part of the compensation benefits payable may be apportioned as 
may be prescribed by the Secretary.  38 U.S.C.A. § 5307(c).  In 
this case, LR was seeking a "general apportionment" of the 
Veteran's monthly compensation.  See 38 C.F.R. § 3.450(a)(1)(ii).  
This subsection specifically provides that an apportionment may 
be paid if the veteran's spouse is not living with the veteran 
and the veteran is not reasonably discharging his responsibility 
for the spouse's support.  It is not necessary for the claimant 
(here, LR) to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 
5 Vet. App. 294 (1993).

As stated above, LR alleged that the Veteran had left her and was 
not contributing to her support.  In the Veteran's notice of 
disagreement, he stated he had paid her several times and would 
send documents to show payment to her.  In the substantive 
appeal, the Veteran stated LR had taken $10,000 from him the last 
month they were together, which should cover her support for 
months.  He stated he felt LR did not deserve future monies from 
him.  The Veteran has not provided any documentation to support 
his contentions.  

As noted above, the Veteran's VA compensation payments include an 
amount for the support of the spouse.  Under VA guidelines, if a 
veteran is receiving additional benefits for a dependent and the 
evidence shows he is not reasonably contributing to his or her 
support, hardship to the veteran would not result from 
apportionment of the additional amounts of compensation benefits 
payable for such dependent.  See VA Manual 21-1, Part IV, 
paragraph 19.05.  In this case, LR and the Veteran do not live 
together, and there is no indication that the Veteran has 
contributed to LR's support.  Accordingly, the Board has 
determined that the award of an apportionment of $135.00 per 
month of the Veteran's VA compensation benefits was proper.  


ORDER

The apportionment of $135.00 per month of the Veteran's VA 
compensation benefits on behalf of LR, his wife, was proper.  The 
claim is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


